CHIASSON, Judge.
Elliott Construction Company, Inc., filed a motion to dismiss the appeal of the State of Louisiana as being from an interlocutory decision.
A number of disputes arose among the contractors, subcontractors and the State over the minidome at Southern University. In one of these, Standard Company of New Orleans, Inc., sub-contractor for the installation of the roof, filed suit against Elliott Construction Company, Inc. among others. Elliott filed a third party demand against the State. As a pre-arbitration hearing, Elliott opposed the arbitration of the roof dispute and the arbitrators indicated a brief that they would not arbitrate that issue, but did not make a formal ruling. The State filed a motion in the suit filed by Standard to compel arbitration and to stay the litigation pending arbitration. The court refused the motion saying that the State was attempting to get an appellate review of an interim decision of the arbitration panel. The State appealed suspensively. Elliott moved - to dismiss the appeal.
The motion for an appeal recites that it is one from a final judgment which is defined by La.C.C.P. Art. 1841 as being one determining the merits in whole or in part. The judgment appealed from does not dispute in whole of in part the merits of the dispute between Elliott and the State over the roof at the minidome.
*559There is no allegation of irreparable injury to justify an appeal from an interlocutory judgment.
The appeal is therefore dismissed at appellant’s costs.
APPEAL DISMISSED.